Matter of Wilson (2022 NY Slip Op 04635)





Matter of Wilson


2022 NY Slip Op 04635


Decided on July 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2011-04227	ON MOTION

[*1]In the Matter of Learie Richard Wilson, a suspended attorney. (Attorney Registration No. 3062130)




DECISION & ORDERMotion by Learie Richard Wilson for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Wilson was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 26, 2000. By opinion and order of this Court dated October 2, 2013, Mr. Wilson was suspended from the practice of law for a period of one year, commencing November 1, 2013 (see Matter of Wilson, 111 AD3d 191). By decision and order on motion of this Court dated June 9, 2016, Mr. Wilson's first motion for reinstatement was denied. By decision and order on motion of this Court dated August 8, 2019, Mr. Wilson's second motion for reinstatement was held in abeyance and the matter was referred to a Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Learie Richard Wilson is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of LearieRichard Wilson to the roll of attorneys and counselors-at-law.LASALLE, P.J., DILLON, DUFFY, BARROS and CONNOLLY, JJ., concur.ENTER: Maria T. FasuloClerk of the Court